--------------------------------------------------------------------------------

Exhibit 10.27
 
TELOS CORPORATION
SENIOR OFFICER INCENTIVE PROGRAM


Section 1.                Purpose
 
The purpose of the Telos Corporation Senior Officer Incentive Program (the
“Plan”) is to attract and retain key employees of Telos Corporation (“Company”)
and to motivate those employees to put forth maximum efforts for both the
short-term and the long-term success of the Company and to drive achievement of
the Company’s long-term growth and profitability objectives..
 
Section 2.                 Definitions
 
The following definitions are applicable to the Plan:
 
(a)   “Award” means the grant to a Participant of a Bonus opportunity under the
Plan.
 
(b)     “Board” means Board of Directors of the Company.
 
(c)     “Bonus” means either an MBO Bonus or a Strategic Growth Bonus, as
applicable, made pursuant to the Plan with respect to a particular Performance
Period.
 
(d)     “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(e)     “Committee” shall mean the Management Development and Compensation
Committee of the Board or such other committee of the Board as the Board shall
from time to time appoint to administer the Plan.
 
(f)     “Company” means Telos Corporation, a Maryland corporation, as well as
its subsidiaries and affiliates.
 
(g)     “Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive payments due
the Participant in the event of the Participant’s death, or in the absence of an
effective designation by the Participant, the Participant’s surviving spouse,
or, if there is no surviving spouse, the Participant’s estate.
 
(h)     “Employee” shall mean a regular full-time salaried employee of the
Company, and determined by the Committee to be eligible for one or more Awards
under this Plan in accordance with Section 4(a), below.
 
(i)        “Fiscal Year” shall mean the fiscal year of the Company.
 
(j)       “MBO Bonus” means the cash payment(s) based on management business
objectives determined under Section 6 and paid pursuant to Section 7(a), below.
 
(k)      “Participant” shall mean an Employee who is selected by the Committee
to participate in the Plan pursuant to Section 4.

--------------------------------------------------------------------------------

(l)      “Performance Goals” shall mean the performance objective or objectives
relating to, in whole or in part, individual performance and/or the performance
of the Company or any group, division, or operating unit of the Company during a
Performance Period., as established by the Committee in writing, in accordance
with Section 5.
 
(m)     “Performance Period” shall mean with respect to each Award the period
for which the performance is calculated. For purposes of the MBO Bonus
opportunity, the Performance Period shall be a Fiscal Year. For purposes of the
Strategic Growth Bonus opportunity, the Performance Period shall be a period of
three Fiscal Years. The initial Performance Period for the MBO Bonus shall be
the 2014 Fiscal Year and the initial Performance Period for the Strategic Growth
Bonus shall commence with the 2014 Fiscal Year.
 
(n)     “Strategic Growth Bonus” means the cash payment determined under Section
6 and paid pursuant to Section 7(b), below.
 
Section 3.                 Administration
 
(a)             The Committee shall have such powers as may be necessary to
discharge its duties hereunder. The Committee shall be responsible for the
general administration and interpretation of this Plan and for carrying out its
provisions, including the authority to construe and interpret the terms of this
Plan, determine the amount and time of payment of any Bonuses, prescribe forms
and procedures for purposes of Plan participation and distribution of Bonuses
and adopt rules, regulations and to take such actions as it deems necessary or
desirable for the proper administration of this Plan. The Committee may delegate
its administrative tasks to Company employees or others as appropriate for
proper administration of this Plan.
 
(b)           Any rule or decision by the Committee or its delegate(s) that is
not inconsistent with the provisions of this Plan shall be conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.
 
Section 4.                 Participation
 
(a)            Participation in the Plan shall be limited to the Employees who
the Committee has determined have a significant influence on the corporate
performance of the Company. An Employee may be eligible for an MBO Bonus, a
Strategic Growth Bonus, or both. The selection of Employees who are eligible for
an MBO Bonus, a Strategic Growth Bonus, or both shall be made by the Committee
prior to or as soon as administratively practicable following the beginning of
the applicable Performance Period and shall thereafter be promptly communicated
to the Participants.


(b)            At any time during a Performance Period the Committee may
designate new Participants or remove Employees from participation for that
Performance Period, in its sole discretion. An Employee’s participation in the
Plan in any prior year or years shall not give the Employee the right to be a
Participant in any subsequent year.

--------------------------------------------------------------------------------

Section 5.                 Performance Goals
 
The Committee shall establish Performance Goals with respect to the applicable
Bonus opportunity for each Performance Period on the basis of such criteria, and
to accomplish such objectives, as the Committee may from time to time determine.
The Committee may also establish a schedule or schedules for the Performance
Period setting forth the percentage of the applicable Awards that will be earned
or forfeited based on the percentages of the Performance Goals for the period
that are actually achieved or exceeded. The Performance Goals with respect to
each Bonus opportunity shall be established in writing by the Committee prior to
or as soon as administratively practicable after the commencement of the
applicable Performance Period. During the Performance Period and until such time
thereafter as the Bonus payment is either made or is commenced in accordance
with Section 7, the Committee shall have the authority to adjust upward or
downward the Performance Goals or the measure or measures of performance in such
manner as it deems appropriate to reflect unusual, extraordinary or nonrecurring
events, changes in applicable accounting rules or principles or in the Company’s
methods of accounting, changes in applicable tax law or regulations, changes in
Fiscal Year or such other factors as the Committee may determine, including
authority to determine that all or any portion of any Award has either been
earned or, alternatively, has not been earned (regardless of achievement or
failure to achieve the originally established Performance Goals).
 
Section 6.                Determination of Amount of Bonus
 
(a)            Calculation. For each Performance Period, the Committee shall
determine (i) the extent to which the Performance Goals applicable to the Award
made to each Participant for the applicable Performance Period are achieved or
exceeded, and (ii) the amount of the total Bonus earned by each Participant for
the applicable Performance Period. Notwithstanding, the foregoing, however, the
Committee shall, subject to the provision of Section 7(a), pay the MBO Bonus on
a quarterly basis during the Performance Period based upon an assessment by the
Committee of the Participant’s progress during the quarter toward achieving the
Performance Goals for that Performance Period.
 
(b)            Right to Receive Payment. Each Bonus under this Plan shall be
paid solely from general assets of the Company. This Plan is unfunded and
unsecured; nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of a Bonus
other than as an unsecured general creditor with respect to any payment to which
he or she may be entitled.


Section 7.                Payment of Bonuses.
 
(a)            Timing of Payment of MBO Bonus. Subject to the provisions of
Section 9, below, the Company shall pay the MBO Bonus amounts to the Participant
as follows:
 
(i)     Initial Payment.  As soon as is administratively practicable following
the determination by the Committee of the amount (if any) of a Participant’s MBO
Bonus that is earned (or deemed earned pursuant to Section 8 (d)) and payable
with respect to a calendar quarter during a Performance Period (but in no event
later than two and one-half months after the end of the calendar year in which
the Performance Period ends), the Company shall pay to each Participant or his
Designated Beneficiary, if applicable, in a single-sum cash payment sixty
percent (60%) of the amount of the Participant’s MBO Bonus attributable to that
calendar quarter.


(ii)     Deferred Payments.  Subject to the provisions of Section 8 below, the
Company shall pay the remaining 40% of each Participant’s MBO Bonus that is
attributable to that calendar quarter (without interest) in eight equal
installments on the last day of each calendar quarter commencing on the last day
of the first calendar quarter following the end of the Performance Period.

--------------------------------------------------------------------------------

(b)            Timing of Payment of Strategic Growth Bonus. Subject to the
provisions of Section 9, below, as soon as is administratively practicable
following the determination of the amount of each Participant’s Strategic Growth
Bonus under Section 6 for a Performance Period, but in no event later than two
and one-half months after the end of the calendar year in which the Performance
Period ends, the Company shall pay to each Participant or his Designated
Beneficiary, if applicable, in a single-sum cash payment the full amount of the
Participant’s Strategic Growth Bonus determined under Section 6.


Section 8.                Termination of Employment and Forfeitures
 
Subject to the provisions of Section 9:
 
(a)            Awards that are granted but not earned by a Participant with
respect to the applicable Performance Period shall be forfeited.
 
(b)            Except as provided in Section 8(c), (d) and (e), below, the
payment of a Bonus, if any (as determined by the Committee), with respect to a
specific Performance Period requires that the Participant be an active employee
on the Company’s payroll (i) on the payment date (including any deferred payment
date under Section 7(a)(ii)) in the case of an MBO Bonus, or (ii) the last day
of each Performance Period in the case of a Strategic Growth Bonus.
 
(c)            If a Participant dies or ceases to be an Employee by reason of
extended disability (such as entitles the Participant to long-term disability
payments under the applicable long-term disability plan of the Company), there
shall be forfeited as of the cessation of employment a portion of the Strategic
Growth Bonus Award equal to the value of the Strategic Growth Bonus Award
initially granted to the Participant for that Performance Period multiplied by a
fraction, (i) the numerator of which shall be the number of full calendar months
from the date of the Participant’s cessation of employment to the end of the
Performance Period, and (ii) the denominator of which shall be the number of
months representing the entire Performance Period; provided, that the Committee
is authorized to declare (before or as soon as practicable after such cessation
of employment) that a lesser percentage of the Strategic Growth Bonus Award
shall be forfeited as of the date of such cessation of employment. With respect
to the portion of the Strategic Growth Bonus Award that is not so forfeited as
of the date of such cessation of employment, the Performance Period shall
continue and the remaining percentage of the Strategic Growth Bonus Award that
is earned or forfeited shall be determined based upon the extent to which the
applicable Performance Goals for such Performance Period have been achieved or
exceeded. Payment of a Strategic Growth Bonus Award that has been earned and not
forfeited shall be made in accordance with Section 7.
 
(d)            If a Participant dies or ceases to be an Employee by reason of
extended disability (such as entitles the Participant to long-term disability
payments under the applicable long-term disability plan of the Company), any
unpaid MBO Bonus attributable to that quarter shall be forfeited as of the
cessation of employment; provided, however, that the Committee may determine, in
its sole discretion, that all or any portions of the MBO Bonus attributable to
that quarter, including either the portion payable under Section 7 (a)(i) during
the Performance Period or the portion under Section 7 (a)(ii) deferred until
after the end of the Performance Period, shall be deemed earned.

--------------------------------------------------------------------------------

(e)            If the Participant’s active employment with the Company is
terminated for any reason, other than death or disability, prior to any payment
date specified in Section 7(a)(ii), above, the Participant’s right to further
payment of any then unpaid portion of the MBO Bonus shall be forfeited in its
entirety. If the Participant’s active employment with the Company is terminated
by reason of death or disability before or after the end of the applicable
Performance Period, but prior to full payment of the deferred amount
contemplated under Section 7(a)(ii), above, the entire remaining earned and
unpaid deferred portion of the Participant’s MBO Bonus shall be immediately paid
to the Participant or his or her Designated Beneficiary, if applicable, in a
single-sum cash payment.
 
Section 9.                Mergers, Sales and Change in Control
 
(a)            In the case of a Change in Control of the Company, all
Performance Periods shall be deemed to have ended as of the end of the most
recent quarterly accounting period prior to the date of the Change in Control of
the Company, all Performance Goals necessary to earn the maximum Bonus for each
Performance Period shall be deemed to have been achieved, and the full maximum
Bonus shall be paid (without regard to Section 7(a)(ii)) to the Participant or
his Designated Beneficiary, if applicable, in a single-sum payment on the date
of the Change in Control of the Company.
 
(b)            “Change in Control of the Company” means an occasion upon which
(i) any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a member of the
Board or fiduciary holding securities under an employee benefit plan of the
Company or a corporation controlled by the Company, acquires (either directly
and/or through becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act)), directly or indirectly, securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (or has acquired securities representing 50% or more of
the combined voting power of the Company’s then outstanding securities during
the 12-month period ending on the date of the most recent acquisition of Company
securities by such person); (ii) during any period of twelve (12) consecutive
months , a majority of the members of the Board of Directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iii) any one person, or more than one person acting as a group (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or person) all, or substantially all, of the
Company’s assets.
 
Section 10.         Miscellaneous Provisions
 
(a)            The rights or interest of a Participant or Designated Beneficiary
under the Plan may not be assigned, encumbered or transferred until such time as
payment is made in accordance with Section 7, except to the extent rights may
pass upon the death of the Participant to a Designated Beneficiary pursuant to
the terms of this Plan.

--------------------------------------------------------------------------------

(b)            No Employee or other person shall have any claim or right to be
granted an Award under the Plan. Neither the Plan nor any action taken under the
Plan shall be construed as giving any Employee or other person any right to be
retained in the employ of the Company.
 
(c)            Awards granted or earned under the Plan shall not be deemed
compensation in determining the amount of any entitlement under any retirement
or other employee benefit plan of the Company.
 
(d)            The Committee may adopt and apply rules that will ensure that the
Company will be able to comply with applicable provisions of any Federal, state
or local law relating to the withholding of tax, including but not limited to
the amount, if any, includable in income of a Participant after the expiration
of the Performance Period.
 
(e)            The Plan shall be construed in accordance with and governed by
the laws of the State of Maryland.
 
(f)            The Section headings contained in this Plan are for convenience
of reference only and shall not limit or otherwise affect the meaning or
interpretation of this Plan or any of its terms and conditions.
 
(g)            It is intended that the payments under the Plan qualify as
short-term deferrals exempt from the requirements of Code Section 409A and the
Plan shall be interpreted accordingly. To the extent that any Bonus under the
Plan is subject to Code Section 409A, the terms and administration of such Bonus
shall comply with the provisions of Section 409A, applicable IRS guidance and
good faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, shall be modified, replaced, or terminated at the discretion
of the Committee.
 
Section 11.            Amendment or Termination
 
The Committee may amend, suspend or terminate the Plan at any time and in such
manner and to such extent as it deems advisable. No amendment, suspension or
termination shall impair any right theretofore granted to any Participant,
without the consent of the Participant. Notwithstanding the foregoing, the Plan
may be amended at any time, including retroactively, to conform the Plan to the
provisions and requirements of Section 409A of the Code and the regulations and
guidance thereunder, and no such amendment shall be considered prejudicial to
any interest of any Participant hereunder.
 
Section 12.            Effective Date
 
This Plan is effective as of the date it is adopted by the Committee.
 
Section 13.             Indemnification of Committee
 
In addition to such other rights of indemnification as they may have as members
of the Board or as members of the Committee, each member of the Committee shall
be indemnified by the Company against the reasonable expenses, including
attorney’s fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which he or she may be a party by reason of any action taken or
failure to act under or in connection with the Plan, or any Awards granted
thereunder, and against all amounts paid by him or her in settlement thereof,
provided such settlement is approved by independent legal counsel selected by
the Company, or paid by him in satisfaction of a judgment in any such action,
suit or proceeding except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for gross negligence or misconduct in his duties; provided that within 60 days
after the institution of such action, suit or proceeding, the Committee member
shall in writing offer the Company the opportunity, at its own expense, to
handle and defend the same.
 



--------------------------------------------------------------------------------